Name: Commission Regulation (EC) No 3143/94 of 21 December 1994 amending Regulation (EC) No 548/94 laying down detailed rules for the application of Council Regulation (EC) No 287/94 laying down special measures for the import of olive oil from Tunisia
 Type: Regulation
 Subject Matter: Africa;  processed agricultural produce;  international trade;  tariff policy
 Date Published: nan

 No L 332/16 Official Journal of the European Communities 22. 12. 94 COMMISSION REGULATION (EC) No 3143/94 of 21 December 1994 amending Regulation (EC) No 548/94 laying down detailed rules for the application of Council Regulation (EC) No 287/94 laying down special measures for the import of olive oil from Tunisia THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 287/94 of 7 February 1994 laying down special measures for the import of olive oil from Tunisia ('), and in particular Article 3 thereof, Article 1 Regulation (EC) No 548/94 is hereby amended as follows : 1 . In Article 1 , the date '1 March' is replaced by '1 January'. 2. The first subparagraph of Article 2 ( 1 ) is replaced by the following : * 1 . Licences may be issued in accordance with the conditions laid down in Article 2 of Regulation (EC) No 287/94 for up to 7 000 tonnes per month in January and February and for up to 10 000 tonnes per month from March to October. If the quantity autho ­ rized for one month is not all used during the month in question, the remainder shall be added to the quan ­ tity for the following month but may not be carried over thereafter.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EC) No 548/94 (2) fixes the rythm of imports of olive oil from Tunisia for which import licences may be issued ; whereas, given the current situation on the Community olive oil market, the date for the commencement of imports may be brought forward and the monthly quantities amended without any risk of market disturbances : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 39, 10. 2. 1994, p. 1 . (2) OJ No L 69, 12. 3 . 1994, p. 3.